Dismissed and Memorandum Opinion filed July 22, 2010.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00537-CV
____________
 
KENNETH L. HILL, Appellant
 
V.
 
HOSEY LAMB, Appellee
 

 
On Appeal from the 412th District Court
Brazoria County, Texas
Trial Court Cause No. 57065
 

 
M E M O R
A N D U M   O P I N I O N
On June 10, 2010, appellant filed a notice of appeal “from
Denial of a Prohibitive Injunction Writ” purportedly rendered by the trial
court on May 25, 2010.  The clerk’s record was filed on June 22, 2010.  The
record before this court contains no order signed by the trial court.
On June 23, 2010, notification was transmitted to the parties
of this court’s intention to dismiss the appeal for want of jurisdiction unless
appellant filed a response demonstrating grounds for continuing the appeal on
or before July 6, 2010.  See Tex.
R. App. P. 42.3(a).  Appellant filed no response demonstrating this
court has jurisdiction.  Accordingly, the appeal is ordered dismissed.
Further, appellant’s motion to proceed without payment of
costs and motion for production are denied as moot.
.
 
PER CURIAM
 
 
Panel consists of Justices
Brown, Sullivan, and Christopher.